DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
Claims 1-20 are pending in the application. Claims 1, 2, 12, 13, 14, 15, 16, 17, 18, and 19 have been amended. Claims 1-20 will presently be examined. 

Priority
	Applicant has amended claim 1 to add the limitation of the free asenapine in the adhesive agent layer is in a range of 2% by mass to 4.3% by mass in independent claim 1. 
The examiner maintains that the claims of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “2% by mass to 4.3% by mass and 3.2% by mass”:  (1) 15/454,066 (now U.S. Patent No. 10,583,121); (2) 14/416,964 (now U.S. Patent No. 9,687,474); and (3) PCT/JP2013/070196.  The effective filing date of the claims of the instant application is July 24, 2019.
Status of the Claims
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0172981) is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 13, 14, 15, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 6, 8, 9, 13, 14, 15, 16, and 17 recite the limitation "free asenapine in the adhesive agent layer is 6.4 mg" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, 8, and 9 are dependent from claim 1. Claim 1 recites “free asenapine in the adhesive agent layer is 3.4 mg”. 6.4 mg is more than the 3.4 mg claimed in claim 1. As such, the free asenapine in the adhesive agent layer cannot be 6.4 mg. If claim 1 were to read “at least 3.4 mg” then the claims would have antecedent basis. 
Claims 13, 14, 15, 16, and 17 are dependent from claim 3, which is dependent from claim 1. Claim 1 recites “free asenapine in the adhesive agent layer is 3.4 mg”. 6.4 mg is more than the 3.4 mg claimed in claim 1. As such, the free asenapine in the adhesive agent layer cannot be 6.4 mg. If claim 1 were to read “at least 3.4 mg” then the claims would have antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0172981).
Applicant’s Invention
Applicant claims a method for suppressing a plasma concentration of an asenapine metabolite, comprising: applying to a subject a patch comprising a support layer and an adhesive agent layer formed on the support layer and comprising an adhesive base agent, and at least one of asenapine and a pharmaceutically acceptable salt thereof, wherein the adhesive base agent has a content in a range of 10 to 90% by mass in the adhesive agent layer and comprises at least one rubber-based adhesive agent layer selected from the group consisting of natural rubber...and a styrene-isoprene-styrene block copolymer, and a content of the asenapine and/or pharmaceutically acceptable salt thereof in the terms of free asenapine in the adhesive layer is in a range of 2% by mass to 4.3% by mass, and when the content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is 2.4 mg, the AUC2-120 of the free asenapine for a period starting from the time when the patch is brought into contact with a skin for 24 hours is 27,000 pg•hr/mL or more. Applicant claims a content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is 3.2% by mass; the adhesive agent layer has an area of an application surface per the patch in a range of 20 cm2 to 40 cm2, and when the content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive layer is 6.4 mg, the Cmax of free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 0.5 to 6.0 ng/mL and a tmax of free asenapine when the patch is brought into contact with skin from 24 hours is in a range of 8 to 28 hr. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claims 1 and 4, Suzuki et al. teach a method for treating a central nervous system disease, comprising: administering asenapine to a patient in need thereof by applying, on a skin of the patient, a patch comprising a support layer and an adhesive agent layer formed on the support layer and comprising an adhesive base agent and at least one of asenapine and a pharmaceutically acceptable salt thereof, wherein the adhesive base agent has a content in a range of 10 to 90% by mass in the adhesive agent layer and comprises at least one rubber-based adhesive agent selected from the group consisting of a natural rubber, polyisobutylene, an alkyl vinyl ether(co)polymer, polyisoprene, polybutadiene, a styrene-butadiene copolymer, a styrene-isoprene copolymer, and a styrene-isoprene-styrene block copolymer, and when a content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is 3.4 mg, an AUC2-120 for a period starting from the time when the patch is brought into contact with a skin for 24 hours is 27,000 pg•hr/mL or more, and an AUC2-120 of an asenapine metabolite is 20% or less of the AUC2-120 of the free asenapine (page 10, claim 1).
Regarding claims 1 and 2, Suzuki et al. teach in example 1 in Table 1, the amount of asenapine maleate (in terms of free form in parts by mass) is 4.3 (page 9, Table 1).
Regarding claims 3 and 19, Suzuki et al. teach the adhesive layer further comprises sodium diacetate (page 10, claim 2).
Regarding claim 3, Suzuki et al. teach the adhesive layer comprises asenapine and isopropyl palmitate (page 1, paragraph 13; page 3, paragraph 30).
Regarding claims 11 and 19, Suzuki et al. teach the adhesive agent layer preferably further comprises sodium diacetate (col. 6, lines 35-36). 
Regarding the claim limitations of “a method of suppressing the plasma concentration of an asenapine metabolite”, Suzuki et al. teach the patch of the present invention was capable of sufficiently suppressing the plasma concentration of the asenapine metabolite, and suppressing adverse effects (page 10, paragraph 100).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Suzuki et al. do not specifically disclose that a content of asenapine in terms of free asenapine is in a range of 2% by mass to 4.3% by mass in the adhesive layer, when the content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive layer is 6.4 mg, the Cmax of the asenapine metabolite when the patch is brought into contact with skin for 24 hours is 20% or less of the Cmax of free asenapine; the AUC0-inf when brought into contact with skin for 24 hours is 22% or less of an AUC0-inf of free asenapine; the Cmax of free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 0.5 to 6.0 ng/mL; a tmax of free asenapine when the patch is brought into contact with skin from 24 hours is in a range of 8 to 28 hr; the AUC0-inf of free asenapine when the patch is brought into contact with skin for 24 hours is 36 ng•hr/ml; the t1/2 of the free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 17 to 55 hours or wherein a Dopamine D2 receptor occupancy of free asenapine when the patch is brought into contact with skin once daily for 7 days is in a range of 14 to 70%. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Suzuki et al. and the content of asenapine in terms of free asenapine is in a range of 2% by mass to 4.3% by mass in the adhesive layer. Suzuki et al. teach a method for treating a central nervous system disease, comprising: administering asenapine to a patient in need thereof by applying, on a skin of the patient, a patch comprising a support layer and an adhesive agent layer formed on the support layer and comprising an adhesive base agent and at least one of asenapine and a pharmaceutically acceptable salt thereof, wherein the adhesive base agent has a content in a range of 10 to 90% by mass in the adhesive agent layer and comprises at least one rubber-based adhesive agent selected from the group consisting of a natural rubber, polyisobutylene, an alkyl vinyl ether(co)polymer, polyisoprene, polybutadiene, a styrene-butadiene copolymer, a styrene-isoprene copolymer, and a styrene-isoprene-styrene block copolymer, and when a content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is 3.4 mg, an AUC2-120 for a period starting from the time when the patch is brought into contact with a skin for 24 hours is 27,000 pg•hr/mL or more, and an AUC2-120 of an asenapine metabolite is 20% or less of the AUC2-120 of the free asenapine. Suzuki et al. teach the patch can be produced by employing a known method for producing a patch as appropriate. Suzuki et al. teach the total mass of the asenapine and the mass of the pharmaceutically acceptable salt in terms of free asenapine is preferably 1 to 15% by mass. Suzuki et al. also teach in example 1 asenapine maleate in terms of free form parts by mass is 4.3%. As such, one of ordinary skill in the art would have been motivated to use the teachings of Suzuki et al. to determine the optimal amount free asenapine in the adhesive layer, including 2% by mass to 4.3% by mass. 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to use 6.4 mg of free asenapine in the adhesive layer, when the content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive layer is 6.4 mg, the Cmax of the asenapine metabolite when the patch is brought into contact with skin for 24 hours is 20% or less of the Cmax of free asenapine (claim 5); the AUC0-inf when brought into contact with skin for 24 hours is 22% or less of an AUC0-inf of free asenapine (claim 6); the Cmax of free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 0.5 to 6.0 ng/mL and a tmax of free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 8 to 28 hr (claim 7); the AUC0-inf of free asenapine when the patch is brought into contact with skin for 24 hours is 36 ng•hr/ml (claim 8); the t1/2 of the free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 17 to 55 hours (claim 9) or wherein a Dopamine D2 receptor occupancy of free asenapine when the patch is brought into contact with skin once daily for 7 days is in a range of 14 to 70% (claim 10), as a matter of routine optimization and experimentation. 
Suzuki et al. teach that when a content of asenapine in terms of free asenapine in the adhesive layer is 3.4 mg, an AUC2-120 of free asenapine for a period starting from the time when the patch is brought into contact with the skin for 24 hours is 27,000 pg•hr/ml or more, and an AUC2-120 of an asenapine metabolite is 20% or less of the AUC2-120 of the free asenapine. One of ordinary skill in the art would have been motivated to adjust the free asenapine in the adhesive layer to 6.4 mg as a matter of routine optimization, especially since the claims of the instant application indicated the free asenapine in the adhesive agent layer was in a range of 3 mg to 20 mg, which is also exemplified in Table 1 of Suzuki et al. In addition, the measurements of the Cmax of the asenapine metabolite when the patch is brought into contact with skin for 24 hours is 20% or less of the Cmax of free asenapine (claim 5); the AUC0-inf when brought into contact with skin for 24 hours is 22% or less of an AUC0-inf of free asenapine (claim 6); the Cmax of free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 0.5 to 6.0 ng/mL and a tmax of free asenapine when the patch is brought into contact with skin from 24 hours is in a range of 8 to 28 hr (claim 7); the AUC0-inf of free asenapine when the patch is brought into contact with skin for 24 hours is 36 ng•hr/ml (claim 8); the t1/2 of the free asenapine when the patch is brought into contact with skin for 24 hours is in a range of 17 to 55 hours (claim 9) and Dopamine D2 receptor occupancy of free asenapine (claim 10) are all based on the concentration of the asenapine in the starting transdermal composition and are properties associated with the asenapine-containing patch and inseparable from those properties. One of ordinary skill in the art would have been motivated to adjust the amount of asenapine in the transdermal composition to obtain the desired amount of asenapine needed in the system to provide the desired effect of suppressing the plasma concentration of the asenapine metabolite over a prolonged period of time. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. Applicant argues claim 1 recites “a content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is in a range of 2% by mass to 4.3% mass” and Claim 2 has been amended to recite “the content of the asenapine and/or pharmaceutically acceptable salt thereof in terms of free asenapine in the adhesive agent layer is 43% by mass.” 
Applicant argues that the present application and U.S. Patent 10,583,121 describe that the total of a mass of the asenapine and a mass of the pharmaceutically acceptable salt in terms of free asenapine is preferably 1 to 15% by mass, more preferably 1.5 to 12% by mass and further preferably 2 to 10% by mass. Applicant further argues that the descriptions of broader range and specific examples within the range of the specification provide support for the narrower range based on the specific examples and that Suzuki et al. is no longer applicable. In response to Applicant’s argument, the examiner maintains that while U.S. Patent 10,583,121 does teach a mass of the pharmaceutically acceptable salt in terms of free asenapine is preferably 1 to 15% by mass, more preferably 1.5 to 12% by mass and further preferably 2 to 10% by mass, the newly added limitations fall within that range. However, there is no explicit disclosure that the range is 2% by mass to 4.3% by mass, as claimed in independent claim 1. Therefore, this limitation is not supported by the priority documents. 
The claims remain rejected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRIAE M HOLT/
Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616